REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-26 are allowed.
Claims 1, 17, 19, 21, 23 and 25 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose wherein the two or more parameters are configured by Radio Resource Control (RRC) signaling and wherein the two or more parameters include a first parameter indicative of a power ratio of a neighboring cell and a second parameter indicative of a cell identification of the neighboring cell.
It is noted that the closest prior art, Barbieri et al. (US 220140307469, Oct. 16, 2014) shows receiving, the transmission parameters at a UE, Identifying the transmission parameter for the first interfering transmission include receiving the transmission parameter at a UE in a control message, UE receives decoding information for PDSCH payloads intended for other UEs cause interference to the UE, this information provide in the control message) intended for the UE, blind decoding of downlink control information (DC!) associated with the first interfering transmission.
However, Barbieri et al. fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464